        Case 1:20-cv-07349-ALC-SDA Document 37 Filed 06/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                         Plaintiff,
                                                                       NOTICE OF MOTION
                  -against-

C.I. LOBSTER CORP., JOSEPH MANDARINO,
RICHARD MANDARINO, and JOHN MANDARINO,

                                         Defendants.
-------------------------------------------------------------------X
        PLEASE TAKE NOTICE, that upon the accompanying declarations of Emanuel Kataev,

Esq. dated June 24, 2021, that of Laundel Booker and Christopher Baca, both dated June 14, 2021,

the memorandum of law in support, and all the prior papers and proceedings herein, the Defendants

will move this Court, before the Hon. Stewart D. Aaron, U.S.M.J., at the United States District

Court for the Southern District of New York, Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, NY 10007-1312, for an Order disqualifying The Ottinger Firm, P.C. from

representing the Plaintiff or any opt-ins in this case, and for such other and further relief as the

Court deems just, equitable, and proper (as requested). A pre-motion conference was held by the

Court on June 10, 2021. Pursuant to same, Plaintiff’s opposition papers are due on July 8, 2021

and Defendants’ reply papers in further support are due on July 15, 2021. See Docket Entry 36.

 Dated: Lake Success, New York
        June 24, 2021                                     MILMAN LABUDA LAW GROUP PLLC

                                                          By: /s Emanuel Kataev, Esq.___________
                                                          Emanuel Kataev, Esq.
                                                          3000 Marcus Avenue, Suite 3W8
                                                          Lake Success, NY 11042-1073
                                                          (516) 328-8899 (office)
                                                          (516) 303-1395 (direct dial)
                                                          (516) 328-0082 (facsimile)
                                                          emanuel@mllaborlaw.com

                                                          Attorneys for Defendants
      Case 1:20-cv-07349-ALC-SDA Document 37 Filed 06/24/21 Page 2 of 2




VIA ECF
The Ottinger Firm, P.C.
Attn: Finn Dusenbery, Esq.
401 Park Avenue South
New York, NY 10016-8800
finn@ottingerlaw.com
